In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Westchester County (Walsh, J.), dated September 15,1981, which, inter alia, denied his motion to strike defendant’s answer because of defendant’s failure to appear for a court-ordered deposition and granted defendant’s cross motion to open its default at the deposition on condition that defendant’s attorney pay plaintiff $500. Order modified, on the law, by increasing the sum the defendant’s attorney is to pay to plaintiff to $1,500. As so modified, order affirmed, without costs or disbursements. The defendant’s attorney’s time to make the payment is extended until 30 days after service upon him of a copy of the order to be made hereon, with notice of entry. The examination before trial directed in the order under review shall proceed at the place set forth in said order at a time to be fixed by the plaintiff in a written notice of not less than 10 days, or at such other time and place as the parties may agree. The penalty imposed was inadequate to the extent indicated. Titone, J. P., Lazer, O’Connor and Rubin, JJ., concur.